Citation Nr: 0127687	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  01-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for metastatic lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1976 and from November 1981 to November 1991, including 
service in the Republic of Vietnam from June 6, 1969 to June 
5, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied service connection for 
metastatic lung cancer.  The veteran perfected a timely 
appeal of this determination to the Board.

As a preliminary matter, in May 2001, the RO denied this 
claim on the basis that the veteran's metastatic lung cancer 
was not manifest within the thirty-year period during which 
presumptive service connection was available.  In response, 
in July 2001, the veteran submitted medical evidence 
indicating the disease was likely present during that 
presumptive period.  In a rating action dated later that same 
month, the RO confirmed and continued its denial of service 
connection on the ground that the veteran had not submitted 
new and material evidence sufficient to reopen this claim.  
The veteran responded the following month by filing 
additional private medical evidence stating that the disease 
was likely present within the thirty-year presumptive period, 
and in August 2001, the RO confirmed and continued the denial 
of this claim on a de novo basis, reasoning, "Although the 
condition may have existed prior to June 2000, it was not 
manifested to a compensable degree prior to March 2001.  The 
veteran appealed.  

The August 2001 Statement of the Case (SOC) identifies the 
August 2001 rating decision as the rating action on appeal.  
Recently, however, the United States Court of Appeals for 
Veterans Claims (Court) decided the case of Muehl v. West, 13 
Vet. App. 159 (1999).  In Muehl, the Court held that where, 
as here, new and material evidence was presented or secured 
within one year of the date of the mailing of the notice of 
the decision, that evidence must be considered to have been 
filed in connection with his initial claim.  See Id. at 161-
62.  In light of the foregoing, the Board concludes this 
evidence must be considered to have been filed in connection 
with the veteran's April 2001 claim of service connection for 
metastatic lung cancer and has been pending since that time.

In December 2001, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era and has been diagnosed as having metastatic lung 
cancer and is thus presumed to have been exposed to Agent 
Orange during service.

3.  The medical evidence shows that the veteran's metastatic 
lung cancer was present to a compensable degree within the 
thirty-year period beginning on June 5, 1970, the last date 
he is presumed to have been exposed to herbicides during 
active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
metastatic lung cancer have been met.  38 U.S.C.A. §§ 1110, 
1116, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307(2)(6)(ii), 
3.309(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been informed of the evidence necessary to 
substantiate his claim and has been provided an opportunity 
to submit evidence.  Further, VA has obtained service 
evidence showing that the veteran served in Vietnam until 
June 5, 1970, and that he was initially diagnosed as having 
metastatic lung cancer in March 2001.  

In addition, although VA has not solicited a medical opinion 
regarding the either the date of onset of his metastatic lung 
cancer or when it became compensably disabling, the medical 
evidence associated with the claims folder indicates that it 
was likely present to a compensable degree within the thirty-
year from the last date the veteran is presumed exposed to 
herbicides during his active military service.  As such, in 
light of the foregoing and the Board's finding that 
presumptive service connection is warranted, the Board finds 
that this claim has been fully developed and thus VA's duty 
to assist has been fulfilled.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)), 
and implementing regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if it 
becomes manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for malignant 
tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307; 
see also McCartt v. West, 12 Vet App 164 (1999).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) soft-tissue sarcoma and diabetes mellitus; 
the presumptive period for respiratory cancers is thirty 
years from the last date the veteran is presumed exposed to 
herbicides during his active military service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

In this case, the undisputed evidence shows that the veteran 
served in Vietnam from June 6, 1969, to June 5, 1970, and 
that he was diagnosed in March 2001 as having stage IV 
metastatic carcinoma of the lung.  Because he has developed a 
disease listed in § 3.309, and served in Vietnam; he is 
presumed to have been exposed to herbicides during such 
service.  

In light of the veteran's presumed exposure to Agent Orange 
while serving in Vietnam, the key issue before the Board is 
whether the veteran's metastatic lung cancer was manifest to 
a compensable degree within the thirty-year period that began 
on June 5, 1970, the last date he is presumed exposed to 
herbicides during his active military service.  As such, the 
Board will discuss on that evidence that relates to this 
question.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

In a July 2001 report, the veteran's treating oncologist, Dr. 
Majd Chahin, stated that he was treating the veteran for 
advanced, stage IV, non-small cell lung cancer.  Dr. Chahin 
explained that cancer development, "especially when reaching 
a stage IV, is historically known to be initiated a long time 
prior to its clinical presentation."  Dr. Chahin added that 
even though it was impossible to pinpoint the "exact" 
possible starting date of the malignancy, it is presumed to 
have started as early as a year or two prior to its clinical 
presentation as stage IV.  

Thereafter, in a report dated in August 2001, Dr. Chahin 
further opined that, in his medical opinion, the veteran's 
stage IV carcinoma of the lung with metastatic disease to the 
brain developed within the thirty-year period between June 5, 
1970, and June 5, 2000.  In support of this assessment, the 
oncologist explained that the initial symptoms might have 
been subtle and thus not identifiable prior to the formal 
diagnosis.  

Finally, in a December 2001 report, Dr. Chahin carefully 
reviewed the diagnostic and clinical findings and again 
highlighted that the veteran was initially diagnosed as 
having stage IV adenocarcinoma of the lung in March 2001.  He 
added that the March 2001 pathology report suggested that the 
metastatic disease had spread to distant sites, and in this 
case, it had spread to the veteran's brain.  Indeed, he 
pointed out that the veteran's presenting symptoms were 
cognitive changes as a result of the brain lesion.  

Dr. Chahin reiterated that stage IV disease is advanced-stage 
lung cancer and thus concluded it was thus more likely than 
not the lung cancer was present at least several years prior 
to his March 2001 diagnosis.  He concluded that if in fact 
the veteran last served in Vietnam on June 5, 1970, the lung 
cancer "must have existed" within the thirty-year 
presumptive period.

Dr. Chahin's un-refuted opinion is that the lung cancer had 
its onset during the 30-year period after his presumed 
herbicide exposure.  A remaining question is whether the 
disease was present to a compensable degree during the 30-
year period.  Under Diagnostic Code 6819; 38 C.F.R. § 4.97 
(2001), a malignant neoplasm in any part of the respiratory 
system warrants a 100 percent evaluation.  Thus, the mere 
presence of the veteran's malignancy within the 30-year 
presumptive period means that it was present to a compensable 
degree.

In light of Dr. Chahin's well-reasoned medical opinions, the 
veteran's March 2001 diagnosis of stage IV lung cancer, his 
service in Vietnam from June 6, 1969, to June 5, 1970, and 
the absence of any contradictory medical evidence, the Board 
finds that the evidence supports his claim of entitlement to 
service connection for metastatic lung cancer on a 
presumptive basis as present to a compensable degree within 
thirty years of his presumed exposure to Agent Orange.  


ORDER

Service connection for metastatic lung cancer is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

